Citation Nr: 0818500	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands.

2.  Entitlement to service connection for hypertension, 
claimed on a direct basis and  as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to August 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO) which denied the veteran's claims of entitlement to 
service connection.

The veteran testified at a Travel Board hearing held at the 
RO during January 2008 before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any disability of 
the hands, including arthritis.

2.  The veteran is service-connected for diabetes mellitus 
type II, and he has been diagnosed with hypertension.

3.  The competent medical evidence of record does not relate 
the veteran's hypertension to his service-connected diabetes 
mellitus type II.

4.  Hypertension was not diagnosed until 2003, several years 
after the veteran left military service.


CONCLUSIONS OF LAW

1.  A disability of the hands was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Service connection for hypertension is not warranted on a 
secondary basis. 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, certain preliminary matters will 
be addressed.  The Board will then render a decision on the 
two service connection issues in this appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
and initial compensable rating currently being decided on 
appeal.  The Board observes that the veteran was informed of 
the evidentiary requirements for service connection in a 
letters from the RO dated in November 2003 relating to his 
claims of service connection.  The November 2003 letter 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  The November 2003 letter was sent to the 
veteran prior to the RO's March 2004 decision. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The November 2003 VCAA notice letter also instructed the 
veteran to send any medical reports that he had.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the November 2003 letter.  The veteran was also provided 
specific notice of the Dingess decision in a March 2006 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  

The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the veteran's private and VA treatment 
records, and his service treatment records.  He was provided 
VA examinations relating to his claims of service connection 
during December 2003.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a Travel 
Board hearing held at the RO during January 2008.  His 
representative has presented written argument on his behalf. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for arthritis of both 
hands.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current 
disability of his hands.  

At a December 2003 VA examination of the veteran's hands, 
thumbs, and fingers, he complained of a history of pain and 
stiffness in both hands, with constant discomfort increasing 
with repetitive movement with writing, use of a keyboard, and 
repetitive lifting and twisting.  He denied any prior history 
of injury to the hands.

The examiner observed that there was no evidence of 
anatomical defect; no evidence of functional defect; the 
ability to grasp objects was unimpaired; there was no 
limitation of motion; and there was no additional limitation 
of motion by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  It was noted that the current 
x-rays of the hands were normal, as were x-rays taken in 
August 1999.  He diagnosed the veteran with a history of pain 
and stiffness in both hands, but no disease found.  

The veteran has presented no additional evidence that would 
establish a disability of the hands.  While he may experience 
pain and stiffness, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.  There being no evidence of 
a present disability, Hickson element (1) is not met, and the 
veteran's claim is accordingly denied.

2.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to service-
connected diabetes mellitus.  

The veteran seeks entitlement to service connection for 
hypertension.  He has alternatively claimed that hypertension 
existed in service; and that his currently diagnosed 
hypertension is a product of his service-connected diabetes 
mellitus. 

Relevant law and regulations

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law and regulations generally pertaining to direct 
service connection has been set out above and will not be 
repeated.

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Secondary service connection

The veteran contends that his hypertension is secondary to 
his service-connected diabetes mellitus type II.  

At a December 2003 examination, the examiner diagnosed 
hypertension.  Wallin element (1) is therefore established.  

With respect to element (2), in a September 1999 decision, 
the RO granted service connection for diabetes mellitus type 
II effective from August 18, 1999, the day after the veteran 
was separated from service.  It was noted that he had been 
diagnosed with diabetes mellitus type II during May 1999.

The question before the Board then becomes whether or not the 
veteran's hypertension is related to his service-connected 
diabetes mellitus based upon the medical evidence of record.  
With regard to the medical question as to whether the 
veteran's hypertension is related to diabetes mellitus, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Similarly, the 
veteran's lay opinion is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).]

There are two medical opinions of record.  The December 2003 
VA examiner opined that, since the veteran appeared to have 
good renal function, his hypertension was not likely related 
to his type 2 diabetes.  Also of record is an October 2004 VA 
treatment report, which noted that the veteran had requested 
a nexus letter, but she refused because in her opinion his 
hypertension was likely essential and not related to his 
diabetes mellitus.
  
The veteran has presented no medical nexus opinion evidence 
which serves to substantiate his secondary service connection 
claim.  At the January 2008 Travel Board hearing, he 
testified that VA doctors had told him that his hypertension 
was related to his diabetes, but that they had not documented 
their opinion in writing.  
The veteran also testified that a VA diabetes specialist had 
told him that his hypertension was related to his diabetes, 
and he had specifically requested that she document her 
opinion in writing.  However, according to the veteran, she 
replied that she had not seen him enough to do that.  [The 
veteran's report appears to somewhat congruent with the 
October 2004 VA treatment report, which was by a female 
doctor and which noted that the veteran had requested a nexus 
letter.  There is, however, glaring discrepancy in that the 
VA physician stated that she refused to give a positive nexus 
opinion because she did not believe that such a nexus 
existed.]
  
The veteran's statements that VA doctors had purportedly 
related his hypertension to his service-connected diabetes 
mellitus type II are not probative.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) [a claimant's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].  

Therefore, Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, is not met, and the 
claim of secondary service connection is denied. 

Direct service connection

With respect to Hickson element (1), as was discussed above, 
there is a current diagnosis of hypertension.

With respect to element (2), the Board has reviewed the 
veteran's medical records to determine if he had been 
diagnosed with hypertension in service or within the 
presumptive period of one year from service.

A number of blood pressure readings during service were all 
within normal limits, see Diagnostic Code 7101, except for 
one reading of 145/90 on July 7, 1999.  A VA compensation and 
pension examination for general medical purposes conducted on 
August 3, 1999, in connection with the veteran's separation 
from service for medical reasons on August 17, 1999, showed 
his blood pressure to be normal at 122/72.  

The Board additionally observes that hypertension was not 
diagnosed in service or within the one year presumptive 
period after service.  The veteran reported to the VA 
examiner in December 2003 that he had not been diagnosed with 
hypertension until July 2003, some four years after he was 
separated from service.  As discussed above, the examiner in 
December 2003 gave a diagnosis of hypertension, which appears 
to be the initial diagnosis of hypertension in the record.

The veteran checked "yes" in his report of medical history 
dated in June 1999, indicating that he had a history of 
abnormal blood pressure readings.  However, with the one 
isolated exception noted above, which showed a diastolic 
reading of exactly 90, there is no medical evidence which 
suggests that hypertension existed in service or for several 
years thereafter.

In short, after having carefully reviewed the record the 
Board concludes that there is no competent medical evidence 
of hypertension in service, to include the one year 
presumptive period after service.  Element (2) accordingly 
has not been met, and the veteran's direct service connection 
claim fails on that basis.

Briefly touching on the third element, medical nexus, no 
competent medical nexus opinion is in the file.  To the 
extent that the veteran himself may ascribe his currently 
diagnosed hypertension to his military service, his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra. 

Therefore, a preponderance of the evidence is against the 
veteran's claim of service connection for hypertension on a 
direct basis.  

In short, for reasons expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hypertension, 
both on a direct basis and claimed as secondary to the 
service-connected diabetes mellitus.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for arthritis of both hands is denied.

Service connection for hypertension is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


